DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 7-12, 15-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being un-patentable over Berger US Patent Application No. :( US 2010/0150122 A1) hereinafter referred Berger, in view of Matsumoto et al US Patent Application No. :( US 2010/0014520 A1) hereinafter referred as Matsumoto.
For claim 1, Berger  teaches a system for providing communication in a distributed land mobile radio (LMR) system architecture  (LMR is a wireless communications system person-to-person voice communication system consisting of two-way radio transceivers (an audio transmitter and receiver in one unit) which can be mobile, installed in vehicles, or portable (walkie-talkies).  Most systems are half-duplex, with multiple radios sharing a single radio channel, so only one radio can transmit at a time), the distributed LMR system architecture including a subsystem in communication with a data network, the subsystem comprising a LMR site for providing radio communication between land mobile radios associated with the system (paragraph [0101]), the system comprising: 
a first subsystem controller disposable at the LMR site (paragraph [0339] lines 3-10), the first subsystem controller having at least an active mode and a standby mode (paragraphs [0117], [0291], [0405] lines 2-9) and (paragraphs [0485] lines 1-5]), wherein the first subsystem controller is configured in the active mode to at least partially control communication of at least one of
(i) a first land mobile radio of the land mobile radios, 
(ii) a second land mobile radio of the land mobile radios, 
iii) the LMR site, and
 (iv) a further LMR site (paragraphs [0387], [0474] [0498] lines 1-10]) and (paragraph [0405] lines 2-9]). However, Berger disclose all the subject matter of the claimed invention with the exemption of the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode as recited in claim 1.
Matsumoto from the same or analogous art teaches the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode (paragraphs [0022], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an 
The first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode can be modify/implemented by combining the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode the device. This process is implemented as a hardware solution or as firmware solutions of Matsumoto into the managing and monitoring emergency services sector resources of Berger.  As disclosed in Matsumoto, the motivation for the combination would be to use the subsystem providing a communication channel for at least one of the land mobile radios and switching form standby mode to active mode after failure becoming the method device more efficient and reliable for a better communication transmission.
For claim 7, Berger teaches the system, wherein the at least one subsystem is a simulcast subsystem (paragraphs [0438] lines 1-13).  
For claim 8, Berger teaches a system for providing communication in a distributed land mobile radio (LMR) system architecture including an LMR site for providing radio communication between land mobile radios associated with the system, the system comprising: 
one or more repeaters disposed at the LMR site (paragraph [0339] lines 3-10) and configured to provide a communication channel for a land mobile radio to communicate with the LMR site (paragraph [0344] lines 11-17), 
wherein one or more repeater has at least an active mode and a standby mode (paragraphs [0117], [0291], [0405] lines 2-9) and (paragraphs [0485] lines 1-5]); 
wherein the at least the further one or more repeater that is failed ceases simulcast controller operation (paragraphs [0438] lines 1-13). However, Berger disclose all the subject matter of the claimed invention with the exemption of the one or more repeater is configurable to switch to the active mode upon failure of at least a further one or more repeater that is in the active mode, wherein the one or more repeater that switches to the active mode initiates a simulcast controller operation comprising transmitting a radio call at least substantially simultaneously by multiple repeaters as recited in claim 1.
 (paragraphs [0022], lines  1-5), wherein the one or more repeater that switches to the active mode initiates a simulcast controller operation comprising transmitting a radio call at least substantially simultaneously by multiple repeaters (paragraphs [0022], lines  5-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the one or more repeater is configurable to switch to the active mode upon failure of at least a further one or more repeater that is in the active mode, wherein the one or more repeater that switches to the active mode initiates a simulcast controller operation comprising transmitting a radio call at least substantially simultaneously by multiple repeaters as taught by Matsumoto into the managing and monitoring emergency services sector resources of Berger.   
The one or more repeater is configurable to switch to the active mode upon failure of at least a further one or more repeater that is in the active mode, wherein the one or more repeater that switches to the active mode initiates a simulcast controller operation comprising transmitting a radio call at least substantially simultaneously by multiple repeaters can be modify/implemented by combining the one or more repeater is configurable to switch to the active mode upon failure of at least a further one or more repeater that is in the active mode, wherein the one or more repeater that switches to the active mode initiates a simulcast controller operation comprising transmitting a radio call at least substantially simultaneously by multiple repeaters with the device. This process is implemented as a hardware solution or as firmware solutions of Matsumoto into the managing and monitoring emergency services sector resources of Berger.  As disclosed in Matsumoto, the motivation for the combination would be to use a repeater disposed at the LMR site in the subsystem providing a communication channel for at least one of the land mobile radios and switching form standby mode to active mode after failure becoming the method device more efficient and reliable for a better communication transmission.
For claim 9, Berger teaches the system, wherein at least one repeater is configured in the active mode to initiate a voter comparator operation (paragraph [0361] lines 12-18).  
For claim 10, Berger teaches the system, wherein the voter comparator operation includes comparing a strength of one or more received signals to determine a strongest signal to use for communication between two or more land mobile radios (paragraph [0361] lines 6-15).  
11, Berger teaches the system, wherein the repeater that is in the active mode is configurable to initiate at least one of a voter comparator operation (paragraph [0361] lines 6-18). However, Berger disclose all the subject matter of the claimed invention with the exemption of the repeater that is in the active mode is configurable to a simulcast controller operation as recited in claim 1.
Matsumoto from the same or analogous art teaches the repeater that is in the active mode is configurable to a simulcast controller operation (paragraphs [0022], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the repeater that is in the active mode is configurable to a simulcast controller operation as taught by Matsumoto into the managing and monitoring emergency services sector resources of Berger.   
The repeater that is in the active mode is configurable to a simulcast controller operation can be modify/implemented by combining the repeater that is in the active mode is configurable to a simulcast controller operation with the device. This process is implemented as a hardware solution or as firmware solutions of Matsumoto into the managing and monitoring emergency services sector resources of Berger. As disclosed in Matsumoto, the motivation for the combination would be to use the repeater that is in the active mode and it is configurable to use the simulcast transmitting the command that activate the device becoming the method/device more efficient and reliable for a better communication transmission management.
For claim 12, Berger disclose all the subject matter of the claimed invention with the exemption of the repeater that is in the active mode is configurable to perform the simulcast controller operation for a further communication channel that is provided by a different repeater as recited in claim 12.
Matsumoto from the same or analogous art teaches the  repeater that is in the active mode is configurable to perform the simulcast controller operation for a further communication channel that is provided by a different repeater (paragraph [0095], lines 1-12)Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the repeater that is in the active mode is configurable to perform the simulcast controller operation for a further communication channel that is provided by a different repeater as taught by Matsumoto into the managing and monitoring emergency services sector resources of Berger.   

For claim 15, Berger disclose all the subject matter of the claimed invention with the exemption of the simulcast controller operation includes synchronizing a transmit time of calls transmitted by the one or more repeater and the further one or more repeater as recited in claim 15.
Matsumoto from the same or analogous art teaches the simulcast controller operation includes synchronizing a transmit time of calls transmitted by the one or more repeater and the further one or more repeater (paragraphs [0182]- [0185], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the simulcast controller operation includes synchronizing a transmit time of calls transmitted by the one or more repeater and the further one or more repeater as taught by Matsumoto into the managing and monitoring emergency services sector resources of Berger.   
The simulcast controller operation includes synchronizing a transmit time of calls transmitted by the one or more repeater and the further one or more repeater can be modify/implemented by combining the simulcast controller operation includes synchronizing a transmit time of calls transmitted by the one or more repeater and the further one or more repeater the device. This process is implemented as a hardware solution or as firmware solutions of Matsumoto into the managing and monitoring emergency services sector resources of Berger. As disclosed in Matsumoto, the motivation for the combination would be to use the simulcast synchronizing the transmission time of calls from one repeater to another allowing the device to 
For claim 16, Berger teaches an LMR site for providing radio communication between land mobile radios, the LMR site in communication with a data network and comprising:
28Attorney Docket No. 632587-1058 a first repeater, 
wherein the first repeater has at least an active mode and a standby mode (paragraphs [0117], [0291]) and (paragraphs [0485] lines 1-5]), and
 wherein the first repeater is configured in the active mode to initiate both (1) a voter comparator operation determining from among one or more received signals a signal to use for communication between two or more land mobile radios associated with the system (Paragraph [0405] lines 2-9).  However, Berger disclose all the subject matter of the claimed invention with the exemption of the simulcast controller operation to synchronize a transmit time of calls transmitted by the first repeater and a second repeater as recited in claim 1.
Matsumoto from the same or analogous art teaches the simulcast controller operation to synchronize a transmit time of calls transmitted by the first repeater and a second repeater (paragraphs [0182]- [0185], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the simulcast controller operation to synchronize a transmit time of calls transmitted by the first repeater and a second repeater as taught by Matsumoto into the managing and monitoring emergency services sector resources of Berger.   
The simulcast controller operation to synchronize a transmit time of calls transmitted by the first repeater and a second repeater can be modify/implemented by combining the simulcast controller operation to synchronize a transmit time of calls transmitted by the first repeater and a second repeater the device. This process is implemented as a hardware solution or as firmware solutions of Matsumoto into the managing and monitoring emergency services sector resources of Berger. As disclosed in Matsumoto, the motivation for the combination would be to use the simulcast synchronizing the transmission time of calls from one repeater to another allowing the device to control the communication establishment more efficiently for a better transmission with the communication devices.
For claim 19, Berger teaches the system, wherein the data network is an Internet Protocol network (see fig. 14) (paragraphs [0416] lines 6-17).  
(paragraphs [0361] lines 6-18).
Allowable Subject Matter
Claim 2-6, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S Patent No. (US 10,880,000).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 2 of the U.S Patent No. (US 10,880,000) discloses: 
Current Application
1. A system for providing communication in a distributed land mobile radio (LMR) system architecture, the distributed LMR system architecture including a subsystem in communication with a data network, the subsystem comprising a LMR site for providing radio communication between land mobile radios associated with the system, the system comprising: a first subsystem controller disposable at the LMR site, the first subsystem controller having at least an active mode and a standby mode, wherein the first subsystem controller is configured in the active mode to at least partially control communication of at least one of (i) a first land mobile radio of the land mobile radios, (ii) a second land mobile radio of the land mobile radios, (iii) the LMR site, and (iv) a further LMR site, wherein the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode.
10,880,000
2. A system for providing communication in a distributed land mobile radio (LMR) system architecture, the distributed LMR system architecture including a subsystem in communication with a data network, the subsystem comprising a LMR site for providing radio communication between land mobile radios associated with the system, the system comprising: one or more subsystem controllers disposed at the LMR site, and one or more of the subsystem controllers having at least an active mode and a standby mode, wherein at least one subsystem controller is configured in the active mode to control communication between at least two of (i) a first land mobile radio of the land mobile radios, (ii) a second land mobile radio of the land mobile radios, (iii) the LMR site, and (iv) a further LMR site; and a repeater disposed at the LMR site in the subsystem, the repeater configured to provide a communication channel for at least one of the land mobile radios wherein one or more of the one or more subsystem controllers is in a standby mode and is configurable to switch to an active mode upon failure of at least a further one or more of the one or more subsystem controllers operating in an active mode wherein the repeater has at least an active mode and a standby mode, wherein the repeater is configured in the active mode to initiate a simulcast controller operation, and wherein the simulcast controller operation comprises transmitting a radio call at least substantially simultaneously with a further repeater by the repeater on the communication channel.

Nonetheless, the removal of said limitations from the claim 2 of the present patent made claim 1 a broader version or same version of claim 2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same  (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 2.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25 of U.S Patent No. (US 10,461,846).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 25 of the U.S Patent No. (US 10,461,846) discloses: 
Current Application
1. A system for providing communication in a distributed land mobile radio (LMR) system architecture, the distributed LMR system architecture including a subsystem in communication with a data network, the subsystem comprising a LMR site for providing radio communication between land mobile radios associated with the system, the system comprising: a first subsystem controller disposable at the LMR site, the first subsystem controller having at least an active mode and a standby mode, wherein the first subsystem controller is configured in the active mode to at least partially control communication of at least one of (i) a first land mobile radio of the land mobile radios, (ii) a second land mobile radio of the land mobile radios, (iii) the LMR site, and (iv) a further LMR site, wherein the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode.
10,461,846

25. A system for providing communication in a distributed land mobile radio (LMR) system architecture, the distributed LMR system architecture comprising one or more subsystems in communication with a data network, the system comprising: a plurality of LMR sites for providing radio communication between land mobile radios associated with the system, the plurality of LMR sites comprising at least one of the one or more subsystems; one or more subsystem controllers disposed at one or more of the plurality of LMR sites, the one or more of the plurality of LMR sites comprising one or more of the at least one or more subsystems, and one or more of the subsystem controllers having at least an active mode and a standby mode, wherein at least one subsystem controller is configured in the active mode to control communication between one or more of the land mobile radios and to control communication between LMR sites; and one or more repeaters disposed at one or more of the plurality of LMR sites in the at least one or more subsystems, one or more of the repeaters configured to provide a communication channel for at least one of the land mobile radios to communicate with one or more of the plurality of LMR sites, wherein one or more repeater has at least an active mode and a standby mode, and wherein at least one repeater is configured in the active mode to initiate at least one of a voter comparator 

of the present patent made claim 1 a broader version or same version of claim 25. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 25.  
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 9,774,386).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 9,774,386) discloses: 
Current Application
1. A system for providing communication in a distributed land mobile radio (LMR) system architecture, the distributed LMR system architecture including a subsystem in communication with a data network, the subsystem comprising a LMR site for providing radio communication between land mobile radios associated with the system, the system comprising: a first subsystem controller disposable at the LMR site, the first subsystem controller having at least an active mode and a standby mode, wherein the first subsystem controller is configured in the active mode to at least partially control communication of at least one of (i) a first land mobile radio of the land mobile radios, (ii) a second land mobile radio of the land mobile radios, (iii) the LMR site, and (iv) a further LMR site, wherein the first subsystem controller is configured in the standby mode to switch to the active mode from the standby mode upon failure of a second subsystem controller operating in an active mode.
9,774,386

1. A system for providing communication in a distributed land mobile radio (LMR) system architecture, the distributed LMR system architecture comprising one or more subsystems in communication with a data network, the system comprising: one or more LMR sites for providing radio communication among land mobile radios associated with the system, the one or more LMR sites comprising at least one of the one or more subsystems; one or more subsystem controllers disposed at each of the one or more LMR sites comprising the at least one subsystem, each subsystem controller having at least an active mode and a standby mode, wherein at least one subsystem controller is operable in the active mode to control communication between one or more of the land mobile radios and to control communication between the one or more LMR 

of the present patent made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20120113803-A1
KOTHARI; Bhupesh
US-20070140155-A1
Yu; Jinning
US-20030093557-A1
Giraud, Alain

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642